


Exhibit 10.1

PATENT PURCHASE AGREEMENT







This PATENT PURCHASE AGREEMENT ("Agreement”) effective as of June 27, 2011 (the
"Effective Date") is made and entered into by and between Sunway Technology
Development Limited having its principal place of business at Room 2103, Futura
Plaza, 111 How Ming Street, Kwun Tong, Hong Kong (“Seller”) and Info-Accent Sdn
Bhd having its principal place of business at A-1-5 Jaya One, 72A Jalan
Universiti, 46200 Petaling Jaya, Selangor, Malaysia ("Purchaser"). Seller and
Purchaser may hereinafter be referred to collectively as the “Parties” and
individually as a “Party” when convenient.







RECITALS




WHEREAS, Seller is the owner of the entire right, title, and interest of a
certain invention entitled “DATA COMMUNICATIONS BETWEEN SHORT-RANGE ENABLED
WIRELESS DEVICES OVER NETWORKS AND PROXIMITY MARKETING TO SUCH DEVICES” for
which a patent application has been filed with the United States Patent and
Trademark Office on June 30, 2008.




WHEREAS, Purchaser entered into an exclusive Marketing, Distribution and License
Agreement (the “License Agreement”) with VyseTech Asia Sdn Bhd on April 8, 2010
and paid a one-time license fee of Ringgit Malaysia One Million Six Hundred
Thousand (approximately $500,000).




WHEREAS, Seller has received notification on April 18, 2011 from the United
States and Patent Office that the application has been examined and allowed for
issuance as a patent.




WHEREAS, this Agreement specifically does not transfer any ownership interest in
and to the continuation patent application or inventions and Seller specifically
retains the entire right, title, and interest in and to the continuation patent
application and to any continuations, divisions, continuations-in-part, reissues
and reexaminations associated with the continuation patent application.




WHEREAS, Purchaser is desirous of acquiring said entire right, title, and
interest of Seller in and to the patent application.




WHEREAS, the Parties now desire to enter into this Agreement.




NOW, THEREFORE, IN consideration of the terms and provisions contained herein
and other good and valuable consideration, the receipt, adequacy, and
sufficiency of which are hereby acknowledged, the Parties agree as follows:







1.

DEFINITIONS




For the purpose of this Agreement, the following terms, whether in singular or
in plural form, when used with a capital initial letter shall have the
respective meanings as follows.




1.1

“Action” means an assertion made or a proceeding filed by a Person or one of its
affiliates.




1.2

“Assigned Patent” means the issued patent and patent applications listed in
Exhibit A hereto.








--------------------------------------------------------------------------------



1.3

“Person” means any natural person, corporation, company, partnership,
association, sole proprietorship, trust, joint venture, non-profit entity,
institute, governmental authority, trust association or other form of entity not
specifically listed herein including, without limitation, Seller or any of its
affiliates, or Purchaser or any of its affiliates.







2.

PURCHASE AND SALE OF PATENT




2.1

Purchase and Sale of Patent.  Effective as of the Closing Date and subject to
the fulfillment of the Parties’ obligations set forth in Sections 3.2 and 3.3
below, Seller hereby sells, assigns, transfers, and sets over unto Purchaser its
entire right, title and interest in and to all of the Assigned Patent, including
all past, present and future causes of actions and claims for damages derived by
reason of patent infringement thereof for Purchaser’s own use and for the use of
its assigns, successors, and legal representatives, to the full end of the term
of each of the Assigned Patent.  To evidence the assignment of the Assigned
Patent, Seller shall execute a patent assignment document (“Patent Assignment”)
for the Assigned Patent.  Notwithstanding the foregoing assignment, in the event
that the Closing is not consummated within sixty (60) calendar days from the
Effective Date, Seller shall have the right, in its sole discretion, to
terminate this Agreement including all obligations of Seller and all rights of
Purchaser set forth in this Agreement.




2.2

Purchase Price.  Purchaser hereby agrees to pay to Seller, pursuant to the terms
set forth in Section 3.2, the non-refundable sum of Three Million Five Hundred
Thousand United States Dollars (US$3,500,000) (the “Purchase Price”).
 Notwithstanding the foregoing, Seller hereby agrees to receive net payment of
Three Million United States Dollars (US$3,000,000) after setting off a sum of
Five Hundred Thousand United States Dollars (US$500,000) previously paid by
Purchaser to VyseTech Asia Sdn Bhd as a one-`time license fee.  The Purchase
Price shall be fully settled by Purchaser within sixty (60) calendar days from
the Effective Date.







3.

CLOSING AND DELIVERY




3.1

The Closing.  The transaction shall be consummated at A-1-5 Jaya One, 72A Jalan
Universiti, 46200 Petaling Jaya, Selangor, Malaysia on June 30, 2011 (the
“Closing Date”).  




3.2

Seller Deliverables.  At the closing, Seller shall deliver to Purchaser a duly
executed Patent Assignment.




3.3    Purchaser Deliverables.  At the closing, Purchaser shall deliver or cause
to be delivered to Seller or its affiliate the Purchase Price by wire transfer
or any other mode(s) of payment as may be mutually agreed between the parties.







4.

TRANSFER OF PATENT




4.1

Patent Assignment. Effective as of the Closing Date, Seller hereby sells,
assigns, transfers and conveys to Purchaser all rights, title and interest it
has in and to the Assigned Patent and all inventions and discoveries described
therein and all rights of Seller to collect royalties under such Patent.




4.2

Assignment of Causes of Action. Effective as of the Closing Date, Seller hereby
sells, assigns, transfers and conveys to Purchaser all right, title and interest
it has in and to all causes of action and enforcement rights, whether currently
pending, filed, or otherwise, for the Assigned Patent and all inventions and
discoveries described therein, including without limitation all rights to pursue
damages, injunctive relief and other remedies for past, current and future
infringement of the Assigned Patent as of the Effective Date.





2







--------------------------------------------------------------------------------







5.

ADDITIONAL OBLIGATIONS




5.1

Further Assurances.  Seller agrees to cooperate with Purchaser in the obtaining
and sustaining of any and all such Letters Patent and in confirming Purchaser's
exclusive ownership of the invention(s).  At the reasonable request of Purchaser
and without demanding further consideration from Purchaser, Seller agrees to
execute and deliver such other instruments and do and perform such other acts
and things as may be reasonably necessary for effecting completely the
consummation of the transfer of ownership in and to the Assigned Patent as
contemplated hereby, including without limitation execution, acknowledgment and
recordation of other such papers, as necessary or desirable for fully perfecting
and conveying unto Purchaser the benefit of the transfer of ownership in and to
the Assigned Patent as contemplated hereby.




5.2

Further Assistance. Subject to the terms and conditions hereof, Seller agrees,
upon the reasonable request of Purchaser, to do all things necessary, proper, or
advisable, including without limitation the execution, acknowledgment and
recordation of specific assignments, oaths, declarations and other documents on
a country-by-country basis, to assist Purchaser in obtaining, perfecting,
sustaining, and/or enforcing the patent rights. Such assistance may also include
providing prompt production of pertinent facts and documents, giving of
testimony, execution of petitions, oaths, powers of attorney, specifications,
declarations or other papers and other assistance reasonably necessary for
filing patent applications, complying with any duty of disclosure, and
conducting prosecution, reexamination, reissue, interference or other priority
proceedings, opposition proceedings, cancellation proceedings, public use
proceedings, infringement or other court actions and the like with respect to
the Assigned Patent. Seller's agreement to render any of the foregoing
assistance is subject to Purchaser's payment of all reasonable expenses of
Seller incurred in connection therewith and the availability of Seller's
personnel.




5.3

Payment of Fees. Seller shall pay any maintenance fees, annuities, and the like
due on the Assigned Patent for a period of sixty (60) calendar days following
the Effective Date.




6.

REPRESENTATIONS AND WARRANTIES




Seller hereby warrants to Purchaser as follows:




6.1

No Assignment.  Seller warrants that (i) no assignment of the invention(s),
application or patent therefor has been made to a party other than Purchaser and
(ii) there is no obligation to make any assignment of the invention(s),
application, or any patent therefor to any party other than Purchaser.




6.2

Title and Contest. Seller has good and marketable title to the Assigned Patent,
including without limitation all rights, title, and interest in the Assigned
Patent to sue for infringement thereof. The Assigned Patent is free and clear of
all liens, mortgages, security interests or other encumbrances, and restrictions
on transfer. There are no actions, suits, claims or proceedings threatened,
pending or in progress on the part of any named inventor of the Patent relating
in any way to the Assigned Patent and Seller has not received notice of (and
Seller is not aware of any facts or circumstances which could reasonably be
expected to give rise to) any other actions, suits, investigations, claims or
proceedings threatened, pending or in progress relating in any way to the
Patent. There are no existing contracts, agreements, options, commitments,
proposals, bids, offers, or rights with, to, or in any Person to acquire the
Assigned Patent.




6.3

Restrictions on Rights. Purchaser will not be subject to any covenant not to sue
or similar restrictions on its enforcement or enjoyment of the Assigned Patent
as a result of the transaction contemplated in this Agreement, or any prior
transaction related to the Assigned Patent.








3







--------------------------------------------------------------------------------



6.4

Payment of Fees Due.  Seller has paid all fees due on the Assigned Patent to the
United States Patent and Trademark Office as of the Effective Date of this
Agreement.




7.

MISCELLANEOUS




7.1

No Representation or Warranty. SELLER MAKES NO REPRESENTATIONS OR WARRANTIES
WHATSOEVER THAT THE PATENT COVERED BY THIS AGREEMENT ARE EITHER VALID OR ARE
INFRINGED BY ANY OTHER PARTIES.




7.2

Limitation on Consequential Damages. EXCEPT IN THE CASE OF FRAUD BY SELLER,
NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR LOSS OF PROFITS, OR ANY OTHER
INDIRECT OR SPECIAL, CONSEQUENTIAL, PUNITIVE OR INCIDENTAL DAMAGES, HOWEVER
CAUSED, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGE. THE PARTIES
ACKNOWLEDGE THAT THESE LIMITATIONS ON POTENTIAL LIABILITIES WERE AN ESSENTIAL
ELEMENT IN SETTING CONSIDERATION UNDER THIS AGREEMENT




7.3

Limitation of Liability. EXCEPT IN THE CASE OF FRAUD BY SELLER, IN NO EVENT
SHALL EITHER PARTY' S TOTAL LIABILITY UNDER THIS AGREEMENT EXCEED THE PURCHASE
PRICE. THE PARTIES ACKNOWLEDGE THAT THESE LIMITATIONS ON POTENTIAL LIABILITIES
WERE AN ESSENTIAL ELEMENT IN SETTING CONSIDERATION UNDER THIS AGREEMENT.




7.4

Confidentiality of Terms. The parties hereto shall keep the terms and existence
of this Agreement and the identities of the parties hereto confidential and
shall not now or hereafter divulge any of this information to any third party
except: (a) with the prior written consent of the other party, such consent
shall not be unreasonably withheld; (b) as otherwise may be required by law or
legal process, including in confidence to financial advisors in their capacity
of advising a party in such matters; (c) during the course of litigation, so
long as the disclosure of such terms and conditions are restricted in the same
manner as is the confidential information of other litigating parties; or (d) in
confidence to its legal counsel, accountants, banks and financing sources and
their advisors solely in connection with complying with financial transactions;
provided that, in (b) through (d) above, (i) the disclosing party shall use all
legitimate and legal means available to minimize the disclosure to third
parties, including without limitation seeking a confidential treatment request
or protective order whenever appropriate or available; and (ii), other than
disclosures pursuant to subsection (d) above, the disclosing party shall provide
the other party with at least ten business (10) days prior written notice of
such disclosure.




7.5

Governing Law.   This Agreement shall be governed and construed in accordance
with the laws of Hong Kong.  




7.6

Severability.   If any provision of this Agreement shall be held invalid or
unenforceable, such invalidity or unenforceability shall attach only to such
provision and shall not in any manner affect or render invalid or unenforceable
any other severable provision of this Agreement, and this Agreement shall be
carried out as if any such invalid or unenforceable provisions were not
contained herein.




7.7

Indemnification.  Each party to this Agreement, shall indemnify and hold
harmless each other party at all times after the date of this Agreement against
and in respect of any liability, damage or deficiency, all actions, suits,
proceedings, demands, assessments, judgments, costs and expenses including
attorney's fees incident to any of the foregoing, resulting from any
misrepresentations, breach of covenant or warranty or non-fulfillment of any
agreement on the part of such party under this Agreement or from any
misrepresentation in or omission from any certificate furnished or to be
furnished to a party hereunder. Subject to the terms of this Agreement, the
defaulting party shall reimburse the other party or parties on demand, for any
reasonable payment made by said parties at any time after the Closing, in
respect of any liability





4







--------------------------------------------------------------------------------

or claim to which the foregoing indemnity relates, if such payment is made after
reasonable notice to the other party to defend or satisfy the same and such
party failed to defend or satisfy the same.




7.8

Entire Agreement; Waiver of Breach.   This Agreement constitutes the entire
agreement between the parties and supersedes any prior agreement or
understanding among them in respect of the subject matter hereof, and there are
no other agreements, written or oral, nor may the Agreement be modified except
in writing and executed by all of the parties hereto; and no waiver of any
breach or condition of this Agreement shall be deemed to have occurred unless
such waiver is in writing, signed by the party against whom enforcement is
sought, and no waiver shall be claimed to be a waiver of any subsequent breach
or condition of a like or different nature.













IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first above written.







SUNWAY TECHNOLOGY DEVELOPMENT LIMITED

INF0-ACCENT SDN BHD










/s/  Rohaya Rahim

/s/  Chong Aik Fun

Name:  Rohaya Rahim

Name:  Chong Aik Fun

Title: Chief Operating Officer

Title:  Chief Executive Officer





5







--------------------------------------------------------------------------------







Exhibit A







List of “Assigned Patents”
















United States Patent Application # 12/164259 entitled “Data Communications
Between Short-Range Enabled Wireless Devices Over Networks and Proximity
Marketing to Such Devices”





6





